Citation Nr: 1549904	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-31 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable initial rating for limited extension of the right knee.

2. Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

3. Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.

4. Entitlement to a rating in excess of 10 percent for bursitis with osteoarthritis of the right shoulder prior to July 24, 2015, and in excess of 20 percent thereafter.

5. Entitlement to a rating in excess of 10 percent for bursitis with osteoarthritis of the left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2015, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

The September 2009 rating decision denied a rating in excess of 20 percent for the Veteran's right shoulder disability.  In a September 2015 decision, an increased rating of 20 percent was assigned, effective July 24, 2015.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to chondromalacia of the left knee, the Veteran is in receipt of service-connected benefits for ligament laxity of the left knee.  A reduction in benefits for this disability, from 10 percent to 0 percent, was addressed by the Board in April 2015, and the 10 percent was reinstated.  This decision was implemented in the September 2015 rating decision.  The issue of whether a rating in excess of 10 percent for ligament laxity of the left knee is not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1. The Veteran's right knee disability is manifested by arthritis established by X-ray resulting in flexion limited to no less than 150 degrees and limitation of extension to no more than 5 degrees.

2. The Veteran's left knee disability is manifested by arthritis established by X-ray resulting in flexion limited to no less than 150 degrees and limitation of extension to no more than 5 degrees.

3. The Veteran's right shoulder disability is manifested by bursitis with osteoarthritis resulting in flexion to not less than 150 degrees prior to July 24, 2015 and to not less than 90 degrees or shoulder level thereafter.

4. Resolving all reasonable doubt in the Veteran's favor, his left shoulder disability is manifested by bursitis with osteoarthritis resulting in flexion to not less than 90 degrees or shoulder level. 


CONCLUSIONS OF LAW

1. The criteria for a compensable initial rating for limited extension of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

2. The criteria for a rating in excess of 10 percent for chondromalacia of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

3. The criteria for a rating in excess of 10 percent for chondromalacia of the right knee have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

4. The criteria for a rating in excess of 10 percent for bursitis with osteoarthritis of the right shoulder prior to July 24, 2015, and in excess of 20 percent thereafter have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201 (2015).

5. The criteria for a rating of 20 percent, but no greater, for bursitis with osteoarthritis of the left shoulder have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in April 2015. The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to associate outstanding Social Security Administration (SSA) records and VA treatment notes with the claims file and to schedule additional VA examination and/or obtain another VA etiological opinion.  A review of the post-remand record shows that outstanding VA treatment notes were added to the claims file and VA examinations were performed in June 2015.  The SSA reported that there were no medical records in SSA's possession.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to increased rating claims.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied. Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of May 2009 and July 2015 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable disposition to the claims. 

Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiners documented the Veteran's subjective complaints and medical history, and evaluated the Veteran, including imaging studies.  Thereafter, in the reports, each examiner provided an assessment of the Veteran's symptoms and diagnosis that was a sufficient basis for determining the appropriate disability ratings and existence of a diagnosed disability.  The May 2009 VA examiner did not review the claims file, but as the findings at examination are most salient to increased rating claims, the Board does not find that the lack of the claims file renders that examination inadequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In all cases, if later evidence indicates that the degree of disability increased or decreased following the assignment of a given rating, "staged" ratings may be assigned for separate periods of time within the appeal period based on facts found. Id.   

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Diagnostic Code 5003 for arthritis, degenerative may apply to all joints.  This diagnostic code provides that arthritis, degenerative will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. With X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes, a 20 percent rating will be assigned.  With X-ray evidence of involvement of 2 or more major joints, a 10 percent rating will be assigned. The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Diagnostic Code 5003, Note (1). 

Right and left knees

The Veteran's right knee extension is rated noncompensably, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  His chondromalacia of the right and left knees are each rated as 10 percent disabling under Diagnostic Code 5003.  The Veteran contends that his disabilities warrant a higher evaluation.

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating. Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned. 

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities. The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23- 97. 

Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14. VAOPGCPREC 9-04. 

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus. VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

The Veteran was afforded two VA examinations to assess the severity of his bilateral knee disabilities.  A May 2009 VA examiner documented subjective complaints of giving way and decreased speed.  The Veteran reported intermittent use of a cane.  Both knees exhibited crepitus and grinding upon clinical examination.  Range of motion of the right knee was extension to 5 degrees and flexion to 100 degrees.  Left knee extension was to 0 degrees and flexion was to 130 degrees.  X-rays showed tricompartmental osseous of the right knee and osteoarthritic changes in the left knee. 
At the June 2015 VA examination, the Veteran had range of motion of 0 degrees extension to 125 degrees flexion on the right side.  Left knee range of motion was from 0 degrees extension to 115 degrees flexion.  The examiner noted pain and lack of endurance during flare-ups, but identified no additional loss of function.  The examiner also stated that the examination was consistent with the Veteran's description of functional loss during flare-ups.  Strength was 5/5.  There was no ankylosis or instability.  The Veteran reported use of a cane constantly and a wheel chair regularly.  The examiner noted that July 2010 MRI results showed both degenerative arthritis and meniscal tears. 

VA treatment notes reflect that the Veteran has received treatment for his knees during the appeal period.  However, the findings do not reflect symptoms of greater severity than those reported at the VA examinations.  

The ratings assigned to the Veteran's right and left knees contemplate chondromalacia and osteoarthritic changes of each knee along with limitation of extension in the right knee.  The 10 percent rating assigned to each knee under Diagnostic Code 5003 is the maximum available under that diagnostic code.  A rating in excess of 10 percent requires limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  A compensable rating for limitation of extension of the right knee alone would require extension to 10 degree or more.  These manifestations are not present in either of the Veteran's knees.  Consequently, the Board determines that a compensable rating for limitation of extension in the right knee and ratings in excess of 10 percent for chondromalacia of the right and left knees is not supported by the evidence. 

As discussed, the Veteran does not have ankylosis of either the right or left knee to warrant higher ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  In addition, there is no evidence of nonunion or malunion of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As indicated, ligament laxity of the left knee is not before the Board at this time, and despite assertions of instability in a September 2010 VA treatment note, there has been no clinical evidence of instability or subluxation in the right knee.  Finally, as Diagnostic Codes 5258 and 5259 contemplate limitation of motion, even if the Veteran had displaced or removal of semilunar cartilage, a rating under either of these diagnostic codes would not be permissible in conjunction with a rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, a higher or separate evaluation under any of these rating codes is not for consideration. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Right and left shoulders

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.

The Veteran's right shoulder bursitis has been rated as 10 percent disabling prior to July 24, 2015 and 20 percent disabling thereafter.  His left shoulder disability is rated as 10 percent disabling throughout the entire appeal period.  These ratings are assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5019-5201 for bursitis resulting in limitation of motion. 

Ratings for the upper extremities are generally dependent on whether the extremity is the major (dominant) extremity or the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2015).  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Id.  Only one hand shall be considered dominant. VA examination results reflect that the Veteran is right-handed, thus the rating percentages for the major arm apply to that arm and the rating percentages for the minor arm apply to the left arm.

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees. 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5019, bursitis is to be rated on limitation of the affected parts under arthritis, degenerative (Diagnostic Code 5003). 

Diagnostic Code 5201 provides for a 20 percent evaluation for limitation of motion of the major and minor arms when motion is only possible to the shoulder level, a 30 percent evaluation for limitation of motion of the major arm and 20 percent evaluation for limitation of motion of the minor arm when motion is only possible to midway between the side and shoulder level, and a 40 percent evaluation for the major arm and 30 percent evaluation for the minor arm when motion is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The initial rating assigned for the Veteran's right and left shoulder disabilities contemplate bursitis that results in otherwise noncompensable limitation of motion.  As of July 24, 2015, a rating of 20 percent was assigned to the right shoulder for limitation of motion of the major arm to shoulder level.

The May 2009 VA examiner documented subjective complaints of stiffness and increased bilateral shoulder pain made worse by overhead motion.  Both shoulders were found to be tender at the AC joint.  Range of motion on both the right and left side was flexion and abduction to 150 degrees, internal rotation to 40 degrees and external rotation to 90 degrees.  There was objective evidence of pain with motion, but no additional loss of function with repetition.  X rays showed mild degenerative changes about the right shoulder and both AC joints.

At the July 2015 VA examination, the examiner diagnosed shoulder strain in both shoulders and bursitis on the right side.  The examiner noted flare-ups on a daily basis that last only a few moments and that the shoulder disabilities impact his recreational and sport activities.  Range of motion was right shoulder to 90 degrees flexion, abduction, and internal and external rotation.  Left shoulder range of motion was 130 degrees flexion, 170 degrees abduction, and 90 degrees internal and external rotation.  The examiner stated that the examination was being conducted during a flare-up of both shoulders.  There was pain on repetition, but no additional loss of range of motion.  The examiner indicated that there was no ankylosis, instability, or dislocation.  Imaging studies revealed degenerative or traumatic arthritis of both the right and left shoulders, and a May 2013 MRI showed a full thickness supraspinatus tear with degenerative changes.  The examiner documented functional impact on work including inability to stand or walk for long periods of time or to squat, but the ability to work a sedentary job.

VA treatment notes are of record, but show no right shoulder manifestations relevant to the rating criteria.  They note that the Veteran had an ongoing right shoulder disability for which he received injections.  Right shoulder surgery was discussed, but not performed.  

In light of the above, the Board determines that a rating in excess of 10 percent for bursitis with osteoarthritis of the right shoulder prior to July 24, 2015, and in excess of 20 percent thereafter is not warranted.  The 10 percent rating assigned prior to July 24, 2015 contemplates noncompensable limitation of motion due to bursitis.  A higher rating requires the presence of limitation of motion of the right arm to at most the shoulder level, which is not established by the evidence until the July 2015 VA examination.  While it is discussed by the May 2009 VA examiner that the Veteran experiences pain with movement, the evidence does not indicate that pain, weakness, lack of endurance or fatigability further limit the Veteran's range of motion in the right shoulder than compensated by the assigned ratings.

As for the left shoulder, the Veteran was seen by VA on multiple occasions for his left shoulder symptoms.  An April 2009 VA treatment note indicates that the Veteran had full range of active motion, to 180 degrees, but that getting from 90 degrees to 180 degrees was quite painful.  The May 2009 VA examiner found range of motion to 150 degrees and pain with motion, but did not provide the point at which pain began.  Similarly, the July 2015 VA examiner related that range of motion was limited to 130 degrees, but did not identify at what point pain begins.  In light of these facts, the Board affords the Veteran the benefit of the doubt and grants a 20 percent rating, but no greater, for his left shoulder disability for limitation of motion to 90 degrees (shoulder level), throughout the entire appeal period.  See Deluca. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2015), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the medical evidence does not demonstrate the presence of ankylosis of the shoulder joint, impairment of the humerus, or impairment of the clavicle or scapula, so as to warrant separate or higher ratings under those diagnostic codes. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, and 5203.  Therefore, a review of the record fails to reveal any additional functional impairment associated with the Veteran's right shoulder disability so as to warrant consideration of alternate rating codes.

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's bilateral knee and shoulder disabilities manifest in limitation of motion with pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5201, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R.
§ 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain with standing and walking.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee and shoulder disabilities because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  While the record reflects that the Veteran is not working, the evidence does not suggest that his bilateral knee and shoulder disabilities would have a marked impact on his work, such as excessive absences, if he were employed.  These disabilities have also not resulted in any hospitalizations.  Therefore, extra-schedular ratings for right and left knee and right and left shoulder disabilities are denied.

Further, the Board notes that under Johnson  v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The record shows that the Veteran is not employed, but does not suggest that his unemployment is solely due to his service-connected disabilities.  Therefore, the Board finds that further contemplation of a TDIU rating is not necessary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the Board has applied the benefit of the doubt in assigning the 20 percent rating for the Veteran's left shoulder disability, and the preponderance of the evidence is against claims for higher ratings for the Veteran's bilateral knee and right shoulder disabilities.  Consequently, claims for higher ratings are denied.


ORDER

Entitlement to a compensable initial rating for limited extension of the right knee is denied.

Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee is denied.

Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee is denied.

Entitlement to a rating in excess of 10 percent for bursitis with osteoarthritis of the right shoulder prior to July 24, 2015, and in excess of 20 percent thereafter is denied.

Entitlement to a rating of 20 percent, but no greater, for bursitis with osteoarthritis of the left shoulder is granted.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


